Citation Nr: 1743075	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  14-23 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In June 2017, the Veteran and his spouse testified at a Board videoconference hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

A motion to advance this appeal on the Board's docket has been raised by the Veteran's representative.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. 20.900(c); 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a final decision issued in February 2006, the RO denied the Veteran's claim of entitlement to service connection for tinnitus.

2.  Evidence added to the record since the final February 2006 decision is not cumulative or redundant of the evidence of record at the time of the prior decision and raises a possibility of substantiating the Veteran's claim of entitlement to service connection for tinnitus.

3.  The evidence is in equipoise as to whether the Veteran's tinnitus, resulting from a disease or injury, was incurred in or aggravated by active service.

CONCLUSIONS OF LAW

1.  As new and material evidence has been received since the issuance of a final February 2006 decision, the criteria for reopening the claim of entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In order to reopen a claim which has been denied by a final decision, a claimant must present new and material evidence.  38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156 (a); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (regardless of action taken by RO, Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial).

New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  In determining whether this threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened by triggering VA's duty to assist.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Here, in February 2006, the RO denied the Veteran's claim for service connection for tinnitus for a lack of both a in-service occurrence and a nexus opinion linking an asserted current disability to service.  Notably, VA recognized that the current disability component of service connection was satisfied.  This decision is final, as the Veteran did not appeal this decision.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  In May 2011, the Veteran submitted a claim to reopen his claim for entitlement to service connection for tinnitus.  

The evidence of record at the time of the final prior decision in February 2006, included, inter alia, the Veteran's service treatment records and post-service treatment records (including Sacramento Ear, Nose, and Throat Medical and Surgical Group treatment records, Sutter treatment records, Dr. G. medical treatment records, Dr. H. medical treatment records, Kaiser Permanente medical treatment records, and a January 2006 VA audiological examination report).  

The evidence submitted and obtained since the February 2006 rating decision includes an April 2011 Dr. M. medical report; a June 2017 Board hearing transcript, a June 2017 letter from Dr. K., an August 2017 VA audiological examination report, and the Veteran's lay statements and buddy statements. 

Upon review, the Board finds this evidence is both new and material sufficient to reopen the Veteran's claim.  The evidence is "new" as it had not been previously considered by VA, and the evidence is "material" because it relates to unestablished facts necessary to substantiate the underlying secondary service connection claim.  Specifically, the April 2011 Dr. M. medical report supports a finding of competent evidence that the Veteran's tinnitus may have been caused by his in-service noise exposure.  The June 2017 Board hearing testimony supports a finding of competent evidence that the Veteran had in-service noise exposure.  The June 2017 letter from Dr. K. supports a finding of competent evidence that the Veteran's tinnitus is more likely than not the result of his in-service noise exposure.  The August 2017 VA audiological examination supports the finding of competent evidence that the Veteran's tinnitus is at least as likely as not related to his in-service noise exposure.  And lastly, the Veteran's lay statements and his buddy statements support a finding of competent evidence that the experienced in-service noise exposure. 

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including organic diseases of the nervous system such as tinnitus, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  VA considers high frequency sensorineural hearing loss to be an organic disease of the nervous system.  See Memorandum from Under Secretary of Health to Under Secretary for Benefits, Characterization of High Frequency Sensorineural Hearing Loss, October 4, 1995.

Pursuant to 38 C.F.R. § 3.303 (b), where a chronic diseases such as tinnitus are shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303 (b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101 (3) or 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Here, the Veteran contends that his tinnitus was caused by his in-service noise exposure.  In this regard, the Veteran contends that he was exposed to excessive noise, without hearing protection, during his service in the Air Force as a bombardier navigator.

At the outset, the Board finds that the Veteran has a current diagnosis of tinnitus.  See August 2017 VA audiological examination report. 

In terms of whether the Veteran has in-service noise exposure, and whether such in-service noise exposure is related to his tinnitus, the Board finds the evidence is in equipoise for the reasons discussed below.

Here, as previously discussed, the Veteran's claim for entitlement to service connection for tinnitus was originally denied in February 2006.  The denial was based on the Veteran's January 2006 VA examination report, in which the VA examiner opined that the Veteran's tinnitus was less likely than not related to service and more likely related to stress.

However, in support of his claim to reopen, the Veteran submitted an April 2011 medical report from ENT Associates of Santa Barbara by Dr. M.  In this report, Dr. M. noted that the Veteran complained of tinnitus, which was reported to have its onset in 1965, and has progressively gotten worse.  Dr. M. opined that it is "more likely than not that there may be some acceleration or premature tinnitus as a result of his noise exposure on airplanes."  Dr. M. noted that he did not have the Veteran's service treatment records for review.  

Subsequently, in June 2017, the Veteran and his spouse testified at a videoconference Board hearing.  During which, the Veteran testified that he was exposed to excessive noise while serving as a bombardier navigator on the T29 aircraft with over 400 hours of flight time.

Additionally, in a June 2017 letter from Hearing Rehabilitation Solutions, Inc., Dr. K., after reviewing the Veteran's service treatment records and conducting an evaluation upon the Veteran, opined that the Veteran's tinnitus is "more likely than not the result of the hazardous military noise exposure."  The rationale for this opinion is that hazardous noise exposure results in cochlear damage, which gives rise to tinnitus.  

Lastly, in August 2017, the Veteran was afforded another VA audiological examination.  During which, the VA examiner opined that the Veteran's tinnitus was "at least as likely as not . . . caused by or a result of his military noise exposure."  The VA examiner linked the Veteran's tinnitus to his service based upon the Veteran's in-service noise exposure, which was without hearing protection, and resulted in loud high frequency noise exposure.  Additionally, the VA examiner noted that the Veteran worked frequently on the flight line in proximity to live engines, APUs, and related equipment.  The Veteran also underwent training that included emergency crash exercises on tarmac.  

Thus, based on the foregoing, the Board finds that the April 2011medical report from ENT Associates of Santa Barbara by Dr. M., the June 2017 letter from Hearing Rehabilitation Solutions, Inc. by Dr. K., and the August 2017 VA examination report, in conjunction with the Veteran's testimony and lay statements, all weighed together, support a finding that the Veteran's current tinnitus was at least as likely as not related to his military service.

The Board acknowledges, when considering all the evidence of record, some of it is favorable and some of it is unfavorable and thus in equipoise.  A claim will be denied only if the preponderance of the evidence is against the claim.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107.  Resolving reasonable doubt in the Veteran's favor, entitlement to service connection for tinnitus is warranted.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for tinnitus is reopened.

Entitlement to service connection for tinnitus is granted.




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


